Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALIED ACTION
The amendment filed 08/11/2022 has been entered. Claims 1-16 are pending. Claims 1 and 7 have been amended. New claims 13-16 have been added. No claim is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olmsted-Thompson (US 20180007162) hereinafter Olmsted-Thompson in view of Sugar et al. (US 20050138112) hereinafter Sugar and further in view of WANG et al. (US 20140075017) hereinafter WANG.
Regarding claim 1, Olmsted-Thompson teaches a method for preserving link connections during a microservice system upgrade (i.e. keep the network connections with the application alive during a downtime of the application (e.g., while the application is being upgraded), [0066]), the method comprising: initiating, at an electronic processor, a client process upgrade for a first instance of a plurality of instances of a link adapter service executed by the electronic processor (i.e. Upon receiving the notification, the process instantiates (at 820) an updated version of the proxy instance next to the old version of the proxy. That is, after the notification is received, the log server of some embodiments runs two proxy instances in parallel, where the old proxy has all network connections attached to the old proxy, while the new proxy instance has still no connection attached to the new proxy, [0121]); instantiating, for the first instance, an upgraded instance of the link adapter service (i.e. Proxy instance 1060 is instantiated in the log server because a notification of availability of an upgrade for the proxy instance 1040 is received (e.g., from a controller), [0128]); shutting down the first instance, causing the first instance to terminate the link connection to the electronic endpoint device (i.e. remove the old proxy from the machine. This way, there is no downtime for upgrading a proxy instance and no interruption of the services provided by the proxy instance, [0023]); and immediately establishing a new link connection between the electronic endpoint device (i.e. the process establishes (at 930) new network connections in order to receive incoming data that was previously forwarded to the old proxy socket. As soon as the process establishes these connections, the old proxy instance stops listening on the log application ports of the network interface, at which time the process starts listening (at 940) on these ports and receiving incoming data through newly established connections, [0125]).
However, Olmsted-Thompson does not explicitly disclose storing, at a memory, state data regarding a link connection between the first instance and an electronic endpoint device; and the upgraded instance, a state of the new link connection being established according to the stored state data.
However, Sugar teaches storing, at a memory, state data regarding a link connection between the first instance and an electronic endpoint device (i.e. The connection instance can be utilized to store connection information such as the state of data conveyance, the data being conveyed and a connection ID. Such information can be utilized to monitor the progress of data conveyance, [0031]); and the upgraded instance, a state of the new link connection being established according to the stored state data (i.e. the new machine can update the instance upon successful retrieval and storing of any stream and/or burst of data. A new connection ID can be created and associated with the next service window, [0071]).
Based on Olmsted-Thompson in view of Sugar it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sugar to the system of Olmsted-Thompson in order to prevent from locking a connection for a relatively long period of time that over-burden a servicing system with processing load, Sugar, [0006]).
However, Olmsted-Thompson in view of Sugar do not explicitly disclose the first instance ceasing communication with a message queue maintained by a message broker and resuming communication with the message broker.
However, WANG teaches the first instance ceasing communication with a message queue maintained by a message broker (i.e. application server termination of a connection to the queue host or broker and the cleanup session, [0073]- [0074]) and resuming communication with the message broker (i.e. A Qpid reconnect task is scheduled to run after the above Qpid initialization task returns successfully and this task reconnects to any Qpid broker, [0059]).
Based on Olmsted-Thompson in view of Sugar and further in view of WANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of WANG to the system of Olmsted-Thompson and Sugar in order to secure and efficient retrieval of accurate information and subsequent delivery of this information to the user system, WANG, [0007]).

Regarding claim 2, Olmsted-Thompson teaches assigning a message queue of the first instance to the upgraded instance following shutting down the first instance (i.e. the upgraded version 1060 has received the file descriptors and taken over the duties of the old version 1040 (i.e., the new version has started receiving incoming traffic from the VNIC 1030 instead of the old version). In some embodiments, upon receiving the file descriptors from the old proxy, the upgraded proxy instance 1040 creates new network connections for receiving the incoming data (e.g., from the VNIC 1030) using the received file descriptors and begins listening on the newly created connections, [0129]).

Regarding claim 3, Olmsted-Thompson does not explicitly storing state data regarding a link connection between the first instance and the electronic endpoint device includes setting a time- to-expire period.
However, Sugar teaches storing state data regarding a link connection between the first instance and the electronic endpoint device includes setting a time- to-expire period (i.e. a transmission interval that specifies a time duration can be employed to define the length of time for any given retrieved stream and/or burst. Thus, when a connection ID is delivered to a machine and/or adapter, a timer can be invoked that releases the connection ID and/or lock upon a time lapse, [0061]). Therefore, the limitations of claim 3 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.
Regarding claim 4, Olmsted-Thompson does not explicitly resetting, after a predetermined period of time, the state of the new link connection when there is no state data regarding the link connection between the first instance and the electronic endpoint device present in the memory.
However, Sugar teaches resetting, after a predetermined period of time, the state of the new link connection when there is no state data regarding the link connection between the first instance and the electronic endpoint device present in the memory (i.e. the lost connection and/or failed data transfer can be associated with a lapse of a time-out, a severed connection, an API failure, an adapter failure, a machine failure, and a client failure. a lost connection, the information extracted from the connection instance can be utilized to attempt to re-establish the connection, [0097]). Therefore, the limitations of claim 4 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, Olmsted-Thompson teaches the upgraded instance establishes the new link connection to the electronic endpoint device via a load balancer (i.e. Each one of these log servers executes an instance of the log application which receives its data (log messages and other data) from a corresponding proxy instance. The log agent 560 sends the generated log messages to a virtual address (e.g., a virtual IP address) defined for the load balancer 530. The load balancer 530, after receiving a log message, based on an algorithm defined for balancing the load on distributed log applications, sends the log message to the best candidate for processing the message, [0098]).

Regarding claim 6, Olmsted-Thompson does not the link adapter service is a land mobile radio service.
However, Sugar teaches the link adapter service is a land mobile radio service (i.e. The output adapters 1142 include, by way of illustration and not limitation, video and sound cards that provide a means of connection between the output device 1140 and the system bus, [0113]). Therefore, the limitations of claim 6 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

`Regarding claims 7-12, the limitations of claims 7-12 are similar to the limitations of claims 1-6. Olmsted-Thompson further teaches a memory; and an electronic processor communicatively coupled to the memory (i.e. one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions. Examples of computer readable media include, but are not limited to, CD-ROMs, flash drives, random access memory (RAM) chips, hard drives, erasable programmable read-only memories (EPROMs), electrically erasable programmable read-only memories (EEPROMs), [0133]). Therefore, the limitations of claims 7-12 are rejected in the analysis of claims 1-6 above, and the claims are rejected on that basis.
Regarding claim 13, Olmsted-Thompson in view of Sugar do not explicitly disclose       the message queue includes one or more service requests related to one or more services provided by the microservice system.								However, WANG teaches the message queue includes one or more service requests related to one or more services provided by the microservice system (i.e. After the router sweeper job runs, all incoming messages may be sent to a destination queue on the ACTIVE broker, [0056]). Therefore, the limitations of claim 13 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.
Regarding claim 14, Olmsted-Thompson in view of Sugar do not explicitly disclose            the first instance and the upgraded instance are each configured to process and fulfill each service request of their respective one or more message queues.					However, WANG teaches the first instance and the upgraded instance are each configured to process and fulfill each service request of their respective one or more message queues (i.e. Upon application server start up, the task is invoked (e.g., MessageQueueProcessorInititalizer startup is invoked) and the following sequence of operations that happen when the startup task is invoked: initialize Qpid Session Pools to iterate over the configured Qpid brokers and connect to each of them and initialize a session pool for the respective brokers. This task spins until it is able to connect to one of the configured brokers and on connecting to the broker, it initializes the session pool for that Qpid broker and exits. A Qpid reconnect task is scheduled to run after the above Qpid initialization task returns successfully. This task connects to any Qpid broker to which connection could not be established, [0059]). Therefore, the limitations of claim 14 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.
Regarding claim 15, Olmsted-Thompson in view of Sugar do not explicitly disclose the message broker creates and maintains one or more message queues corresponding with one or more service requests.										However, WANG teaches the message broker creates and maintains one or more message queues corresponding with one or more service requests (i.e. message queue brokers associated with message queues in a distributed environment, [0023] and a broker or identification (ID) table may be used by an application server to push all messages that are enqueued at this point to a reserved queue on the corresponding broker. For example, the reserved queue may be detected by its ID in the ID table, where the ID for the reserved queue may include a unique ID, such as the lowest ID number of all for easier identification, [0065]). Therefore, the limitations of claim 15 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.
Regarding claim 16, the limitations of claim 16 are similar to the limitations of claims 14. Therefore, the limitations of claim 16 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/9/22


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447